Alexander, C.J.
¶65 (concurring/dissenting) — I concur with the lead opinion’s conclusion that the trial court abused its discretion in setting the penalty at $15. I also agree with the portion of the opinion that provides guidance to trial courts faced with the issue of determining the amount of a penalty that a government agency should pay for failing to timely produce public records. I disagree, however, with the lead opinion’s direction to the trial court to impose a penalty “at the high end of the penalty range.” Lead op. at 461. I cannot say, at this point, that the trial court would necessarily abuse its discretion by imposing a penalty outside of the upper range, provided the penalty exceeds $15. In my view, we should let the trial court exercise its considerable discretion to determine the penalty based upon a full consideration of the relevant factors the lead opinion has identified in its opinion. The trial court is *467fully capable of doing this without any kibitzing from this court as to what the penalty should be.